Motions Granted; Abatement Order filed December 5, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00752-CR
                                ____________

                  DARLEN G. SCHNEXNAIDER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Cause No. 10CCR150286

                             ABATEMENT ORDER

      Appellant is represented by retained counsel, Stanley G. Schneider. On
December 2, 2013, counsel filed a motion to withdraw and a motion to abate the
appeal. In his motions, counsel stated that appellant has expressed her desire to not
proceed with her appeal. According to counsel’s motions, appellant has refused to
put her desire of dismissing her appeal in writing.        Counsel, therefore, has
requested to withdraw as appellate counsel and has asked this court to abate the
appeal for the purpose of recording appellant’s desire to withdraw her appeal.
      Accordingly, the judge of the County Court at Law No. 1 shall (1)
immediately conduct a hearing, at which appellant, appellant’s counsel, and state’s
counsel shall participate, either in person or by video teleconference, to determine
(a) whether appellant desires to prosecute her appeal; (b) whether appellant is
indigent; and (c) if not indigent, whether appellant has abandoned the appeal. If
appellant desires to continue the appeal, the judge shall appoint new appellate
counsel for appellant

      The judge shall see that a record of the hearing is made, shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a
recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this
court on or before January 6, 2014.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM